          Case 2:19-cr-00133-APG-VCF Document 212 Filed 09/30/20 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA
 3
                                             )
 4                                           )
     UNITED STATES OF AMERICA,               )
                                             ) CASE NO: 2:19-cr-133-APG-VCF
 5                Plaintiff,                 )
                                             )
 6                vs.                        )
                                             )                 ORDER
 7   DOUG STUMPF,                            )
                                             )
                  Defendant.                 )
 8                                           )
                                             )
 9                                           )

10         IT IS HEREBY ORDERED that that the United States Probation Office, District of
11   Nevada, will prepare a Pre-Plea Presentence Investigation Report on Defendant DOUG
12   STUMPF in case number 2:19-cr-133-APG-VCF.
13

14               30th day of ______________,
     DATED this _____         September      2020
15
                                      ______________________________________________
16                                       UNITED STATES DISTRICT COURT JUDGE
                                         THE HONORABLE ANDREW P. GORDON
17

18

19

20

21

22

23

24

25
                                              4
26
